    Case 2:20-cv-00980-WBV-DPC Document 133 Filed 12/02/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                CIVIL ACTION

VERSUS                                             NO. 20-980-WBV-DPC

ST TAMMANY PARISH                                  SECTION: D (2)
GOVERNMENT, ET AL.

                                     ORDER

      Considering the Ex Parte Motion to Enroll Additional Counsel of Record, filed

by defendant, St. Tammany Parish Government (R. Doc. 125);

      IT IS HEREBY ORDERED that the Motion is GRANTED.                    Assistant

District Attorney for the 22nd Judicial District Court James J. Bolner, Jr. shall be

enrolled as additional counsel of record for defendant, St. Tammany Parish

Government.

      New Orleans Louisiana, December 2, 2020.



                                      ______________________________
                                      WENDY B. VITTER
                                      UNITED STATES DISTRICT JUDGE
